UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 12, 2011 Asia Carbon Industries, Inc. (Exact Name of Registrant as Specified in Charter) Maryland 333-167090 26-2895795 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 110 Wall Street 11th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 623-6999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 12, 2011, Asia Carbon Industries, Inc. (the “Company”), delivered a presentation at the Rodman & Renshaw Annual Global Investment Conference at The Waldorf Astoria in New York City that included a written communication comprised of slides. The slides from the presentation are attached hereto as Exhibit 99.1. The information included in such exhibit is being furnished pursuant to Item 7.01 and shall not be deemed ‘‘filed’’ for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in this Item 7.01 shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits (d)Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K. Item 9.01 99.1Presentation Materials SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:September 14, 2011 ASIA CARBON INDUSTRIES, INC. By:/s/ Xiaolong Zhou Name:Xiaolong Zhou Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Presentation Materials
